DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
Claims 1-16, filed on 06/18/2019, are pending and are currently under consideration. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted 07/25/2019 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Applicant should note that the large number of references in the attached IDS have been considered by the Examiner in the same manner as other documents in Office search files are considered by the Examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any references in the IDS which Applicant believes may be of particular relevance to the claimed invention in response to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-6, 9, 10, 12-14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ochs et al. (US Patent Number 8,275,553), hereinafter Ochs, in view of Nevo et al. (US Patent Number 5,355,889), hereinafter Nevo, in further view of Lynn et al. (US Patent Number 6,223,064), hereinafter Lynn, and in further view of Al-Ali et al. (US Patent Number 9,066,680), hereinafter Al-Ali.
Regarding claims 1 and 9, Ochs teaches the method and system for treating a patient, comprising receiving optical data from an optical sensor (e.g. Col. 3, lines 61-63), determining a plurality of parameters based on the received optical data, wherein at least one of the plurality of parameters comprise oxygen saturation (e.g. Col. 3, lines 62-63), generating a health index based on the calculated oxygen saturation risk and risks associated with rest of the plurality of parameters (e.g. Abstract), displaying the health index on a display (e.g. Col. 4, lines 27-28), and treating the patient based on the health index (e.g. Col. 4, lines 42-45). However, Ochs does not teach: 
extracting a plurality of subparameters corresponding to the oxygen saturation, wherein the subparameters comprise saturation baseline, saturation instability, and saturation average slope;
applying a respective risk function to each of the plurality of subparameters;
calculating a plurality of subparameter risk values based on the application of respective risk functions; and 
calculating an oxygen saturation risk based on an application of a plurality of weights to the calculated plurality of subparameter risk values.
Nevo teaches a patient monitoring method. Nevo teaches it is known to: extract a plurality of subparameters corresponding to the oxygen saturation, wherein the subparameters comprise saturation baseline and saturation instability (e.g. Col. 5, lines 63-67), apply a risk function to each of the subparameters (e.g. Col. 3, line 53 – Col. 4, line 6), and calculate a plurality of subparameter risk values based on the application of risk functions (e.g. Col. 4, lines 17-28).

Further, Lynn teaches a method of evaluating sleep apnea using physiological parameters. Lynn teaches it is known that one of the extracted subparameters corresponding to the oxygen saturation is saturation average slope (e.g. Col. 14, lines 47-50). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ochs in view of Nevo to include one of the subparameters comprising saturation average slope as taught by Lynn in order to provide the predictable results of using multiple parameters to generate a thorough indication of the state of the patient.
Further, Al-Ali teaches systems and methods for using multiple physiological parameter inputs to determine multiparameter confidence in respiratory rate measurements. Al-Ali teaches it is known to calculate an oxygen saturation risk based on an application of a plurality of weights to the calculated plurality of subparameter risk values (e.g. Col. 18, line 49 – Col. 19, line 5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ochs in view of Nevo and Lynn to include calculating an oxygen saturation risk based on a plurality of weights as taught by Al-Ali in order to provide the predictable results of determining the importance of the subparameters in calculating the health index. 
Regarding claims 2 and 10, “modified” Ochs teaches the invention as claimed. Ochs fails to teach the limitations of claims 2 and 10, wherein the user can dynamically include or exclude the plurality of parameters from calculation of the health index and update the health index based on the user Al-Ali teaches systems and methods for using multiple physiological parameter inputs to determine multiparameter confidence in respiratory rate measurements. Al-Ali teaches it is known for the user to include or exclude the plurality of parameters from calculation of the health index and update the health index based on the user selection (e.g. Col. 16, lines 49-64: can use all or some of the parameters). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ochs in view of Nevo, Lynn, and Al-Ali to include the user including or excluding the plurality of parameters as taught by Al-Ali in order to provide the predictable results of modifying the health index based on user preference. 
Regarding claims 4 and 12, “modified” Ochs teaches the invention as claimed. Ochs fails to teach the limitations of claim 4 and 12, wherein the plurality of weights are automatically selected based on active data. Nevo teaches a patient monitoring method. Nevo teaches it is known for the plurality of weights to be automatically selected based on active data (e.g. Col. 7, lines 1-5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ochs in view of Nevo, Lynn, and Al-Ali to include the plurality of weights being automatically selected based on active data as taught by Nevo in order to provide the predictable results of using active patient data to determine a health index. 
Regarding claims 5 and 13, “modified” Ochs teaches the invention as claimed. Ochs fails to teach the limitations of claim 5 and 13, wherein the plurality of weights are automatically selected based on user defined criteria. Nevo teaches a patient monitoring method. Nevo teaches it is known for the plurality of weights to be automatically selected based on user defined criteria (e.g. Col. 6, lines 37-58). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ochs in view of Nevo, Lynn, and Al-Ali to include the 
Regarding claims 6 and 14, “modified” Ochs teaches the invention as claimed. Ochs fails to teach the limitations of claim 6 and 14, wherein the displaying further comprises displaying a historical trend of the health index. Nevo teaches a patient monitoring method. Nevo teaches it is known to display a historical trend of the health index (e.g. Col. 4, lines 12-16). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ochs in view of Nevo, Lynn, and Al-Ali to include the plurality of weights being automatically selected based on user defined criteria as taught by Nevo in order to provide the predictable results of displaying historical data to the clinician so they can make an informed decision about the treatment steps. 
Regarding claim 16, “modified” Ochs teaches the invention as claimed. Ochs fails to teach the limitations of claim 16, wherein the subparameters comprise saturation baseline, saturation instability, and saturation average slope. Nevo teaches a patient monitoring method. Nevo teaches it is known that the plurality of subparameters comprise saturation baseline and saturation instability (e.g. Col. 5, lines 63-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ochs in view of Nevo, Lynn, and Al-Ali to include the subparameters comprising saturation baseline and saturation instability as taught by Nevo in order to provide the predictable results of generating an index that is indicative of the state of the patient.
Further, Lynn teaches a method of evaluating sleep apnea using physiological parameters. Lynn teaches it is known that one of the extracted subparameters corresponding to the oxygen saturation is saturation average slope (e.g. Col. 14, lines 47-50). 
.
Claims 3, 7, 8, 11, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ochs et al. (US Patent Number 8,275,553), hereinafter Ochs, Nevo et al. (US Patent Number 5,355,889), hereinafter Nevo, Lynn et al. (US Patent Number 6,223,064), hereinafter Lynn, and Al-Ali et al. (US Patent Number 9,066,680), hereinafter Al-Ali, as applied to claims 1, 4-6, 9, 12-14, and 16 above, and further in view of Lynn et al. (US Patent Application Publication 2009/0281838), hereinafter Lynn’838. 
Regarding claims 3 and 11, “modified” Ochs teaches the invention as claimed. Ochs fails to teach the limitations of claims 3 and 11, wherein the health index is modified based on non-real-time data. Lynn’838 teaches a patient safety search engine. Lynn’838 teaches it is known to modify the health index based on non-real-time data (e.g. Fig. 2: historical data 260 – historical data is not real time data). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ochs in view of Nevo, Lynn, and Al-Ali to include using non-real-time data to modify the health index as taught by Lynn’838 in order to provide the predictable results of providing a thorough indicator of patient health. 
Regarding claims 7 and 15, “modified” Ochs teaches the invention as claimed. Ochs fails to teach the limitations of claims 7 and 15, wherein the displaying further comprises displaying a plurality of markers. Lynn’838 teaches a patient safety search engine. Lynn’838 teaches it is known for the display to comprise a plurality of markers (e.g. Fig. 15A; Par. [0204]: using markers to represent different events).

Regarding claim 8, “modified” Ochs teaches the invention as claimed. Ochs fails to teach the limitations of claim 8, wherein the plurality of parameters comprise real-time and non-real-time parameters. Lynn’838 teaches a patient safety search engine. Lynn teaches it is known for the plurality of parameters to comprise real-time and non-real-time parameters (e.g. Fig. 2: data from patient monitors 256 (real-time) and from historical data 260 (non-real-time)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ochs in view of Nevo, Lynn, and Al-Ali to include the plurality of parameters to comprising real-time and non-real-time parameters as taught by Lynn’838 in order to provide the predictable results of using a patient’s current and past data to provide a thorough and accurate health index.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.A./Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792